 


115 S2733 IS: Department of Agriculture and Rural Development Act of 2018
U.S. Senate
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
115th CONGRESS2d Session 
S. 2733 
IN THE SENATE OF THE UNITED STATES 
 
April 24, 2018 
Mr. Warner (for himself, Mr. Manchin, Mrs. Capito, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry 
 
A BILL 
To amend the Department of Agriculture Reorganization Act of 1994 to rename the Department of Agriculture. 
 
 
1.Short title This Act may be cited as the Department of Agriculture and Rural Development Act of 2018.  2.FindingsCongress finds that— 
(1)the Department of Agriculture is the primary Federal agency dedicated to improving the economy and quality of life in rural areas of the United States;  (2)the Department of Agriculture provides significant financial resources and technical assistance to rural communities, including loans, loan guarantees, and grants to help support economic development in rural areas of the United States; 
(3)the United States has a substantial interest in ensuring that the nearly 45,000,000 individuals in the United States living in rural communities have access to critical infrastructure, broadband, telecommunications connectivity, capital, health care, and other essential resources; and  (4)renaming the Department of Agriculture the Department of Agriculture and Rural Development would— 
(A)further establish the importance of rural development to the mission of the Department; and  (B)raise awareness in rural areas of the United States of the essential role the Department has in supporting rural communities throughout the United States. 
3.Department of Agriculture and Rural Development 
(a)In generalSubtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6901 et seq.) is amended by adding at the end the following:  221.Renaming as Department of Agriculture and Rural Development (a)In general (1)DepartmentThe Department of Agriculture shall be known and designated as the Department of Agriculture and Rural Development. 
(2)SecretaryThe Secretary of Agriculture shall be known and designated as the Secretary of Agriculture and Rural Development.  (b)ReferencesExcept as provided in subsection (c), any reference to the Department of Agriculture or the Secretary of Agriculture in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Department of Agriculture and Rural Development and the Secretary of Agriculture and Rural Development, respectively. 
(c)Limitation on applicationThe renaming of the Department of Agriculture and the Secretary of Agriculture under this section shall not apply to any acronyms used before the date of enactment of this section by the Secretary for the purposes of labeling..  (b)AuthoritySection 296(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended by adding at the end the following: 
 
(9)The authority of the Secretary to carry out section 221..   